department of the treasury internal_revenue_service washington d c tax exempt and son es mar uniform issue list haakkkkakakrkekeaeen kaaakkikaaakaaa ie hukaehakkkkkehkkkakae legend taxpayer a eere eere heed taxpayer b plan x t m heraekekaenaekkakkkkk hhaaekakkkaaakaatkkk employer a rakkeaauekkaakaraaee amount gan r rrr rar er rr rr dear rekkarkkatakkehaeceee this is in response to your request dated in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that taxpayer b received a distribution from plan x totaling amount taxpayer a asserts that the failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to the fact that taxpayer b entered the hospital and passed away during the 60-day period taxpayer b ended his employment at employer a in unbeknownst to him plan x had a cash out’ provision that mandated complete distribution of plan assets upon the participant's attainment of years of age taxpayer b received a check for amount dated and initiated arrangements to move the funds to an individual in the meantime retirement account in order to maintain the funds in a tax free vehicle taxpayer b had deposited amount into a joint account with taxpayer a between the bp le sore e page time of the distribution from plan x and his scheduled rollover taxpayer b became ill and passed away taxpayer a sought to complete the rollover intended by her husband based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount contained in sec_402 of the code in this instance and allow taxpayer ato make a rollover_contribution to a tax-deferred vehicle in her name sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan that the secretary may sec_402 of the code provides in relevant part waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that if any distribution attributable to an employee is paid to the spouse of the employee after the employee’s death the preceding provisions of this subsection will apply as if the spouse was the employee sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred is consistent the information presented and documentation submitted by taxpayer a with her assertion that taxpayer b’s failure to accomplish a timely rollover was caused by the death of taxpayer b prior to a completed rollover deceased it is impossible for taxpayer b to complete the proposed transaction since amount was received by taxpayer b from plan x prior to taxpayer b’s death because taxpayer b is page taxpayer a is precluded from rolling the funds over into a tax-deferred account in her name under sec_402 of the code therefore the service declines to grant a waiver of the 60-day rollover period and allow taxpayer a to roll the funds over into a tax-deferred account in her name no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact 8hehereasif e identification_number sooo iiiiihiny ot a please address all correspondence to hakkar eeaenihne sincerely yours coble werkins carlton a watkins manager employee_plans technical group
